J-A25045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    CARLOS MARTINEZ-DIAZ                       :
                                               :
                       Appellant               :       No. 395 MDA 2020

             Appeal from the PCRA Order Entered January 29, 2020
                 In the Court of Common Pleas of Berks County
              Criminal Division at No(s): CP-06-CR-0005162-2017


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED NOVEMBER 30, 2020

        Appellant, Carlos Martinez-Diaz, appeals from the order entered in the

Berks County Court of Common Pleas, which denied his first petition filed

pursuant to the Post Conviction Relief Act (“PCRA”).1 We reverse and remand

for further proceedings.

        The relevant facts and procedural history of this case are as follows. On

June 8, 2018, a jury convicted Appellant of two counts of corrupt

organizations, two counts of criminal conspiracy, one count of criminal use of

a communication facility, and six counts of delivery of a controlled substance.

That day, the court sentenced Appellant to an aggregate term of 18½ to 60

years’ imprisonment.          Throughout trial and sentencing, Appellant was


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-A25045-20


represented by privately retained counsel (“trial counsel”). On June 20, 2018,

while still represented by trial counsel, Appellant filed a pro se post-sentence

motion.     Appellant alleged, inter alia, the court improperly permitted a

“surprise” witness at trial and failed to grant a defense continuance, the court

failed to award credit for time served, and the court imposed an excessive

sentence because Appellant was not the main target of the drug investigation

but he received a greater sentence than his cohorts. Because Appellant still

had counsel of record, the clerk of courts docketed the pro se filing and sent

a copy to trial counsel.2 On June 25, 2018, the court entered an amended

sentence that expressly awarded Appellant credit for time served. The court

issued a second amended sentencing order on August 21, 2018, reducing

Appellant’s aggregate sentence to 18½ to 50 years’ imprisonment due to an

illegal sentencing issue.3

____________________________________________


2 Generally, there is no constitutional right to hybrid representation at trial or
on appeal. Commonwealth v. Ellis, 534 Pa. 176, 626 A.2d 1137 (1993).
“[I]ndeed, pro se motions have no legal effect and, therefore, are legal
nullities.” Commonwealth v. Williams, 151 A.3d 621, 623 (Pa.Super.
2016). Thus, when a defendant is represented by counsel, if the defendant
submits a document for filing not signed by the defendant’s attorney, the clerk
of courts shall accept it for filing, time stamp it with the date of receipt and
make a docket entry reflecting the date of receipt, place the document in the
case file, and forward it to counsel of record and the attorney for the
Commonwealth within 10 days. Pa.R.Crim.P. 576(A)(4).

3 The record does not indicate if the court held a hearing on June 25, 2018 or
August 21, 2018 concerning the amended sentencing orders, and contains no
transcripts for those dates. Additionally, the record does not show any motion
precipitating the August 21, 2018 amended sentencing order.



                                           -2-
J-A25045-20


       On November 9, 2018, while still represented by trial counsel, Appellant

filed a pro se notice of appeal.4 Appellant purported to appeal from an October

11, 2018 sentencing order, although the record and docket entries contain no

filing on that date.5 On November 16, 2018, the court ordered Appellant to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b); Appellant filed a pro se Rule 1925(b) statement on

November 29, 2018.

       On December 7, 2018, after learning of Appellant’s pro se notice of

appeal, trial counsel filed a motion to withdraw.     The court granted trial

counsel’s motion to withdraw on December 12, 2018, and subsequently

appointed new counsel for appeal. On March 22, 2019, this Court issued a

rule to show cause why the appeal should not be quashed as untimely and as

taken from a purported order that was not entered on the docket. Neither

Appellant nor appointed appellate counsel responded. Consequently, on April

26, 2019, this Court quashed the appeal by per curiam order. See 1860 MDA



____________________________________________


4 The record does not disclose whether the clerk of courts forwarded
Appellant’s pro se notice of appeal to trial counsel in accordance with Rule
576(A)(4).

5In later filings, Appellant alleged he believed that his pro se post-sentence
motion was denied by operation of law on or around October 11, 2018. See
Pa.R.Crim.P. 720(B)(3)(a) (stating that if judge fails to decide post-sentence
motion within 120 days, or fails to grant extension, motion shall be deemed
denied by operation of law); Pa.R.Crim.P. 720(A)(2)(b) (stating notice of
appeal shall be filed within 30 days of entry of order denying post-sentence
motion by operation of law in cases in which judge fails to decide motion).

                                           -3-
J-A25045-20


2018.

        On June 3, 2019, Appellant timely filed a pro se PCRA petition alleging

trial counsel’s ineffectiveness.    Specifically, Appellant alleged trial counsel

failed to file a post-sentence motion on Appellant’s behalf challenging the

excessiveness of Appellant’s sentence, failed to file a notice of appeal on

Appellant’s behalf, and failed to have a meaningful consultation with Appellant

about filing a notice of appeal. The court appointed PCRA counsel, who filed

an amended PCRA petition on June 26, 2019, reiterating Appellant’s pro se

claims of trial counsel’s ineffectiveness and seeking nunc pro tunc relief.

        On December 3, 2019, the court held a PCRA hearing at which Appellant

and trial counsel testified. Appellant testified that he asked trial counsel to

file an appeal on his behalf right after the jury announced its verdict. Counsel

told Appellant there were no meritorious issues to appeal. Appellant said that

he also asked counsel to file an appeal on his behalf after the court awarded

him credit for time served. (See N.T. PCRA Hearing, 12/3/19, at 3-8).

        Trial counsel testified that he discussed Appellant’s post-sentence rights

with Appellant after initial sentencing. Trial counsel admitted that he did not

explain to Appellant the prohibition against hybrid representation, and that

the post-sentence rights form does not discuss hybrid representation. Trial

counsel denied that Appellant ever asked him to file post-sentence motions or

a notice of appeal.    Trial counsel further denied having received a copy of

Appellant’s pro se post-sentence motion from the clerk of courts. Rather, trial


                                       -4-
J-A25045-20


counsel stated he only became aware of Appellant’s pro se post-sentence

motion when the court amended the sentence to award credit for time served

on June 25, 2018. Trial counsel said the pro se post-sentence motion was

attached to paperwork regarding the amended sentence. Trial counsel further

stated he did not recall attending a hearing on the time-credit issue and

believed the court essentially awarded credit for time served “sua sponte.”

After learning of Appellant’s pro se post-sentence motion, trial counsel did not

reach out to Appellant about pursuing a nunc pro tunc post-sentence motion

or an appeal because he assumed the post-sentence issue (regarding time

credit) was resolved.

      Trial counsel conceded that Appellant contacted him around August

2018, but only to request his records; Appellant did not mention anything

about wanting to appeal. Trial counsel further explained that on the third day

of trial, during a discussion about a plea offer from the Commonwealth,

Appellant and trial counsel discussed potential appellate issues.     Appellant

mentioned some claims he wanted to pursue but trial counsel did not think

they were worthy of appeal. (See id. at 9-21).

      On January 29, 2020, the court denied PCRA relief. Appellant filed a pro

se notice of appeal on February 12, 2020. On February 19, 2020, the court

ordered Appellant to file a Rule 1925(b) statement. On February 26, 2020,

PCRA counsel filed a Rule 1925(b) statement on Appellant’s behalf.        PCRA

counsel also filed a notice of appeal on February 28, 2020.         This Court


                                     -5-
J-A25045-20


subsequently dismissed as duplicative Appellant’s pro se notice of appeal.

      Appellant raises one issue for our review:

         Did the PCRA court err by denying relief where Appellant
         demonstrated that he had indicated his desire to appeal
         both during trial and following the trial where he filed timely
         post-sentence motions pursuant to the post-sentence
         motion rights form he signed, and the mailbox rule[?]

(Appellant’s Brief at 3).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the record evidence supports the court’s determination

and whether the court’s decision is free of legal error. Commonwealth v.

Ford, 947 A.2d 1251 (Pa.Super. 2008), appeal denied, 598 Pa. 779, 959 A.2d

319 (2008). This Court grants great deference to the findings of the PCRA

court if the record contains any support for those findings. Commonwealth

v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932

A.2d 74 (2007). If the record supports a post-conviction court’s credibility

determination, it is binding on the appellate court.       Commonwealth v.

Dennis, 609 Pa. 442, 17 A.3d 297 (2011). “A PCRA court’s legal conclusions,

however, are reviewed de novo.” Commonwealth v. Green, 168 A.3d 173,

175 (Pa.Super. 2017), appeal denied, 646 Pa. 1, 183 A.3d 340 (2018).

      Appellant argues that neither trial counsel nor the post-sentence rights

form explained the prohibition against hybrid representation.          Appellant

asserts he was unaware he could not file a pro se post-sentence motion.

Appellant claims he timely filed a pro se post-sentence motion pursuant to the


                                      -6-
J-A25045-20


prisoner mailbox rule.6 Appellant insists that trial counsel received a copy of

his pro se post-sentence motion after the 10-day post-sentence time limitation

had passed but before expiration of the 30-day appeal period.                Appellant

contends trial counsel should have known Appellant wanted to raise post-

sentencing issues based on the pro se post-sentence motion and should have

filed   a   post-sentence     motion     nunc    pro   tunc   on   Appellant’s   behalf.

Alternatively, Appellant maintains trial counsel could have moved to withdraw

his representation at that time or encouraged Appellant to seek representation

from the Public Defender.          Instead, Appellant complains trial counsel did

nothing.

        Appellant also asserts that he asked trial counsel to file a direct appeal.

In light of the PCRA court’s finding that trial counsel’s testimony was more

credible than Appellant’s testimony on this point, however, Appellant declines

to argue counsel was per se ineffective. Nevertheless, Appellant stresses that

trial counsel failed to consult with Appellant about whether he wanted to

appeal. Appellant avers that his conversation with counsel during trial about

a potential appeal, which occurred before verdict and sentencing, did not fulfill

counsel’s duty to consult with Appellant because the proceedings were


____________________________________________


6 Appellant’s pro se post-sentence motion is postmarked June 17, 2020.
Therefore, had Appellant not been represented at the time, the filing would
have been timely under the prisoner mailbox rule. See Commonwealth v.
DiClaudio, 210 A.3d 1070, 1074 (Pa.Super. 2019) (stating that pursuant to
prisoner mailbox rule, “a pro se prisoner’s document is deemed filed on the
date he delivers it to prison authorities for mailing”).

                                           -7-
J-A25045-20


incomplete at that time. Appellant emphasizes that the record demonstrates

he wanted to appeal based on the filing of Appellant’s pro se post-sentence

motion and pro se notice of appeal. Appellant concludes trial counsel was

ineffective, and this Court must reinstate Appellant’s post-sentence and direct

appeal rights nunc pro tunc. For the following reasons, we agree relief is due.

        The   law   presumes    counsel   has   rendered    effective   assistance.

Commonwealth v. Gonzalez, 858 A.2d 1219, 1222 (Pa.Super. 2004),

appeal denied, 582 Pa. 695, 871 A.2d 189 (2005). Generally, when asserting

a claim of ineffective assistance of counsel, the petitioner is required to plead

and prove: (1) the underlying claim has arguable merit; (2) counsel had no

reasonable strategic basis for his action or inaction; and (3) but for the errors

and omissions of counsel, there is a reasonable probability the outcome of the

proceedings would have been different. Commonwealth v. Turetsky, 925

A.2d 876 (Pa.Super. 2007), appeal denied, 596 Pa. 707, 940 A.2d 365 (2007).

        “Actual or constructive denial of the assistance of counsel, however, falls

within a narrow category of circumstances in which prejudice is legally

presumed.” Commonwealth v. Lane, 81 A.3d 974, 978 (Pa.Super. 2013),

appeal denied, 625 Pa. 658, 92 A.3d 811 (2014). Our Supreme Court has

held:

           [W]here there is an unjustified failure to file a requested
           direct appeal, the conduct of counsel falls beneath the range
           of competence demanded of attorneys in criminal cases,
           denies the accused the assistance of counsel guaranteed by
           the Sixth Amendment to the United States Constitution and
           Article I, Section 9 of the Pennsylvania Constitution, as well

                                        -8-
J-A25045-20


         as the right to direct appeal under Article V, Section 9, and
         constitutes prejudice for purposes of Section 9543(a)(2)(ii).
         Therefore, in such circumstances, and where the remaining
         requirements of the PCRA are satisfied, the petitioner is not
         required to establish his innocence or demonstrate the
         merits of the issue or issues which would have been raised
         on appeal.

Commonwealth v. Lantzy, 558 Pa. 214, 226-27, 736 A.2d 564, 572 (1999)

(internal footnote omitted).    In other words, if counsel neglects to file a

requested direct appeal, “counsel is per se ineffective as the defendant was

left with the functional equivalent of no counsel.”        Commonwealth v.

Markowitz, 32 A.3d 706, 715 (Pa.Super. 2011), appeal denied, 615 Pa. 764,

40 A.3d 1235 (2012).

      Even if a defendant does not expressly ask counsel to file a direct appeal,

counsel still has a duty “to adequately consult with the defendant as to the

advantages and disadvantages of an appeal where there is reason to think

that a defendant would want to appeal.” Commonwealth v. Bath, 907 A.2d

619, 623 (Pa.Super. 2006), appeal denied, 591 Pa. 695, 918 A.2d 741 (2007).

In this situation, where the defendant did not request counsel to file a direct

appeal but counsel failed to consult with the defendant, counsel is not per se

ineffective and the traditional three-prong test “is necessary to decide whether

counsel rendered constitutionally ineffective assistance by failing to advise his

client about his appellate rights.” Markowitz, supra at 716.

         Pursuant to [Roe v. Flores-Ortega, 528 U.S. 470, 120
         S.Ct. 1029, 145 L.Ed.2d 985 (2000) and its Pennsylvania
         expression, Commonwealth v. Touw, 781 A.2d 1250
         (Pa.Super. 2001)], counsel has a constitutional duty to

                                      -9-
J-A25045-20


         consult with a defendant about an appeal where counsel has
         reason to believe either “(1) that a rational defendant would
         want to appeal (for example, because there are non-
         frivolous grounds for appeal), or (2) that this particular
         defendant reasonably demonstrated to counsel that
         he was interested in appealing.” [Id.] at 1254 (quoting
         Roe[, supra] at 480, 120 S.Ct. [at 1036]).

Bath, supra at 623 (emphasis added). “Where a petitioner can prove either

factor, he establishes that his claim has arguable merit.” Markowitz, supra

at 716. Additionally, “Flores-Ortega makes plain that the consultation must,

at minimum, encompass advice regarding an actual appeal, not simply how to

preserve issues for a theoretical appeal. This is why the test requires the

attorney to make a reasonable effort to discover the defendant’s wishes.”

Green, supra at 177 (internal citation, quotation marks, and footnote

omitted).

      As well, the defendant is not required to show he had meritorious issues

for appeal to establish counsel was ineffective for failing to consult with the

defendant regarding an appeal. Commonwealth v. Donaghy, 33 A.3d 12

(Pa.Super. 2011), appeal denied, 615 Pa. 753, 40 A.3d 120 (2012). See also

Green, supra at 178 n.5 (stating: “[A] claim that lacks merit is not

necessarily wholly frivolous.   The duty to consult arises if there is a non-

frivolous issue to raise, not an ultimately meritorious issue”).         Further,

prejudice in this context means a defendant must show a reasonable

probability that, but for counsel’s failure to consult, the defendant would have

sought additional review. Touw, supra at 1254. See also Donaghy, supra


                                     - 10 -
J-A25045-20


(reversing order denying PCRA relief and remanding for reinstatement of

appellant’s direct appeal rights nunc pro tunc, where trial counsel failed to

consult with appellant about whether he wanted to file direct appeal; appellant

sent trial counsel letter during 30-day appeal period asking how long appellant

had to file appeal and what types of issues appellant could raise on appeal;

appellant’s letter sufficiently demonstrated desire to appeal such that counsel

should have made reasonable effort to discover appellant’s wishes; counsel’s

testimony at PCRA hearing that counsel believed appellant had no viable

reasons for appeal does not absolve counsel of his duty to ascertain appellant’s

wishes; counsel’s failure to consult with appellant about filing direct appeal

deprived appellant of his constitutional right to effective assistance of

counsel).

      Instantly, the PCRA court addressed Appellant’s ineffectiveness claim as

follows:

           In the case at bar, [Appellant] testified that he asked [trial
           counsel] to file a direct appeal after being found guilty, after
           sentencing and when he came back to court to correct his
           sentence. However, this is inconsistent with the testimony
           provided by [trial counsel]. [Trial counsel] stated that
           [Appellant] never asked him to file a direct appeal.

           This court had the opportunity to observe the demeanor of
           both [trial counsel] and [Appellant] and assess their
           credibility in court. … [Trial counsel] has been practicing
           criminal defense almost exclusively since 2006 and is
           familiar with appellate procedure. [Trial counsel] had no
           issues communicating with [Appellant].        [Appellant’s]
           testimony at the hearing on the Petition was provided in
           English and without the services of an interpreter. [Trial
           counsel] offered credible testimony regarding his

                                       - 11 -
J-A25045-20


        interactions with [Appellant] and had no personal interest in
        the outcome of this Petition. On the other hand, [Appellant]
        is seeking the reinstatement of his appellate rights through
        this Petition. [Appellant’s] testimony regarding his request
        for an appeal directly contradicted the testimony of [trial
        counsel]. This court finds that [Appellant] did not ask [trial
        counsel] to file a direct appeal. [Appellant] has failed to
        establish that [trial counsel] was per se ineffective.

        Although [trial counsel] was not per se ineffective, he may
        still be found ineffective if he did not consult with [Appellant]
        about his appellate rights. …

                                  *     *      *

        In this case, [trial counsel] did consult with [Appellant]
        about an appeal. On the third day of trial, [trial counsel]
        discussed the Commonwealth’s amended [plea] offer with
        [Appellant]. During that conversation, they discussed an
        appeal. [Appellant] presented his concerns to [trial counsel]
        and [trial counsel] informed [Appellant] that there were no
        clear appellate issues. Therefore, this court finds that
        [Appellant] reasonably demonstrated to [trial counsel] that
        he was interested in appealing and, in response, [trial
        counsel] fulfilled his constitutional duty and consulted with
        [Appellant] about an appeal.            [Appellant] did not
        demonstrate to [trial counsel] that he had any further
        interest in appealing following this conversation.

        … Here, [trial counsel] and [Appellant] discussed potential
        appellate issues while reviewing the Commonwealth’s
        amended offer. [Appellant] raised one or two areas of
        concern but [trial counsel] informed him that there were no
        clear appellate issues. This court finds that [trial counsel]
        discharged his obligation and provided advice to [Appellant]
        about an actual appeal, not simply about issue preservation
        for a theoretical appeal.

(Findings of Fact/Conclusions of Law, filed January 29, 2020, at 8-10).

     Initially, the PCRA court rejected Appellant’s testimony that he asked

counsel to file a direct appeal. (See id. at 9). We are bound by the PCRA


                                      - 12 -
J-A25045-20


court’s credibility determination in this regard.        See Dennis, supra.

Therefore, we agree with the PCRA court that trial counsel was not per se

ineffective. See Lantzy, supra; Markowitz, supra.

       We disagree, however, with the PCRA court’s legal conclusion that trial

counsel adequately fulfilled his duty to consult with Appellant about whether

he wanted to appeal.7 See Green, supra; Ford, supra. Importantly, “the

question is not simply whether consultation occurred, it is whether that

consultation was adequate within the meaning of that term as expressed in

Flores-Ortega, which is a conclusion of law subject to review de novo.

Hence, the credibility finding does not control the outcome.” Green, supra

at 177.

       Here, trial counsel testified at the PCRA hearing that on the third day of

trial, during a conversation about a plea offer from the Commonwealth,

Appellant and counsel discussed potential appellate issues. According to trial

counsel, Appellant mentioned some claims he wanted to pursue but counsel

did not think they were worthy of appeal. Nevertheless, trial counsel did not

specify any of the issues Appellant had wanted to pursue. Additionally, trial


____________________________________________


7 The Commonwealth suggests that the question of whether counsel failed to
consult with Appellant is waived for failure to preserve it in the Rule 1925(b)
statement. To the extent the concise statement is vague, we decline to find
waiver. See Commonwealth v. Laboy, 594 Pa. 411, 936 A.2d 1058 (2007)
(holding appellate court should conduct merits review of claim raised in
criminal appeal notwithstanding vagueness in Rule 1925(b) statement, where
case is relatively straightforward, trial court readily understood appellant’s
claim, and trial court addressed claim in substantial detail in its opinion).

                                          - 13 -
J-A25045-20


counsel did not explain whether he explored with Appellant the advantages or

disadvantages of an appeal. See Bath, supra. Further, the conversation

between Appellant and trial counsel took place during trial, before the jury

had rendered its verdict and before sentencing. At that juncture, trial counsel

could not have adequately advised Appellant on the advantages or

disadvantages of an appeal because counsel could not have known, for

example, if there were potential appellate issues concerning any sentencing

errors.   Thus, we hold that trial counsel’s consultation with Appellant was

deficient.

      Based on our conclusion that trial counsel’s consultation with Appellant

was inadequate, “we now address whether counsel actually had a duty to

consult” because “any inadequacy in the consultation is irrelevant if there was

no duty to consult.” Green, supra at 178. Here, the record shows Appellant

filed a pro se post-sentence motion on June 20, 2018, raising a variety of

issues including but not limited to the court’s failure to award credit for time

served. Regardless of whether trial counsel actually received notice from the

clerk of courts, trial counsel admits he learned of Appellant’s pro se post-

sentence motion on or around June 25, 2018, when the court amended

Appellant’s sentence to award credit for time served. Although trial counsel

testified at the PCRA hearing that he assumed the post-sentencing issues were

resolved by the amended sentencing order, trial counsel made no effort to

contact Appellant to see if he wanted to continue pursuit of the other issues


                                     - 14 -
J-A25045-20


raised in the pro se post-sentence motion. Even though the 10-day timeframe

had elapsed by the time trial counsel reviewed the pro se post-sentence

motion, we agree with Appellant that trial counsel could have sought post-

sentencing nunc pro tunc relief, or presented any issues that did not require

preservation in post-sentence motions in a counseled direct appeal.

        Additionally, the timing of Appellant’s pro se post-sentence motion,

which was postmarked within 10 days of the initial sentencing order,

demonstrates that Appellant was attempting to assert his claims in a timely

manner. Appellant also filed a pro se notice of appeal on November 9, 2018.

While this appeal was untimely, Appellant’s mistaken belief that his pro se

post-sentence motion was denied by operation of law on or around October

11, 2018 is not completely unreasonable given the timeline of events in this

case.    Under these circumstances, Appellant reasonably demonstrated his

intent to appeal, and Appellant’s claim that trial counsel was ineffective for

failing to consult with him about an appeal has arguable merit. See Roe,

supra; Markowitz, supra; Bath, supra; Touw, supra.

        Further, trial counsel’s belief that Appellant had no meritorious issues

for appeal did not absolve counsel of his duty to consult with Appellant about

filing an appeal. See Green, supra; Donaghy, supra. The record supports

Appellant’s contention that but for counsel’s deficient failure to consult with

Appellant, he would have filed a timely appeal, which satisfies the prejudice

prong of the ineffectiveness test.      See Touw, supra.       Based upon the


                                      - 15 -
J-A25045-20


foregoing, trial counsel was ineffective for failing to meaningfully consult with

Appellant about filing a direct appeal; and Appellant is entitled             to

reinstatement of his post-sentence and direct appeal rights nunc pro tunc.8

Accordingly, we reverse and remand for further proceedings.

       Order reversed; case remanded for further proceedings. Jurisdiction is

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2020




____________________________________________


8  In light of Appellant’s pro se post-sentence motion challenging the
discretionary aspects of sentencing, which requires preservation in the trial
court, reinstatement of Appellant’s post-sentence rights nunc pro tunc is
proper. See Commonwealth v. Liston, 602 Pa. 10, 977 A.2d 1089 (2009)
(explaining where court reinstates direct appeal rights nunc pro tunc,
appellant is not automatically entitled to reinstatement of his post-sentence
rights nunc pro tunc as well; however, reinstatement of post-sentence rights
nunc pro tunc is proper where defendant successfully pleads and proves he
was deprived of right to file and litigate post-sentence motions as result of
ineffective assistance of counsel).

                                          - 16 -